Citation Nr: 1708969	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1977 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, the Veteran testified before a decision review officer.

The Board remanded the claim for additional development in August 2014.  The case is now returned for appellate review.  

Unfortunately, for the reasons described below, once again, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim so that a VA examination could be scheduled to determine whether the Veteran's present back disability was related to his documented back strain in service, with particular attention being paid to the Veteran's complaints of back pain since service.  An examination and opinion was provided in October 2014, but the examiner did not consider the Veteran's complaints of back pain since service.  As the examiner did not adequately discuss all pertinent information in providing the opinion as to the etiology of the Veteran's back disability, the Board cannot rely on the opinion in making a decision in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate); see also 38 U.S.C.A. § 5103A  (d) (West 2014).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any pertinent private treatment records pertaining to his back disability.  

2.  The AOJ should secure for the record copies of complete records of all VA treatment the Veteran has received for his back disability from September 2014 to the present.

3.  The AOJ should then arrange for the Veteran to be scheduled for the appropriate VA examination to address his lumbar spine disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the current lumbar spine disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including from the January 1980 back strain.  

In making this assessment please consider the Veteran's competent assertions of back pain since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

4.  After the development requested is completed, readjudicate the claim for service connection for the back disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


